Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 1 of 27




                    Exhibit A
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 2 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 3 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 4 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 5 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 6 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 7 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 8 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 9 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 10 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 11 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 12 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 13 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 14 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 15 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 16 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 17 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 18 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 19 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 20 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 21 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 22 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 23 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 24 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 25 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 26 of 27
Case 0:21-cv-60265-RS Document 1-1 Entered on FLSD Docket 02/02/2021 Page 27 of 27
